              Case 2:20-cv-00586-JCC Document 25 Filed 11/10/20 Page 1 of 1




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    KELLIE BURLINGHAM,                                CASE NO. C20-0586-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    MICHAEL BROWN, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff Kellie Burlingham’s motion for
18   reconsideration (Dkt. No. 23). Pursuant to Local Rule 7(h)(3), the Court REQUESTS a response
19   from Defendants of no more than four pages by Monday, November 16, 2020. No reply is
20   authorized. The Clerk is DIRECTED to renote Plaintiff’s motion for reconsideration (Dkt. No.
21   23) for consideration on November 17, 2020.
22          DATED this 10th day of November 2020.
23                                                       William M. McCool
                                                         Clerk of Court
24

25                                                       s/Paula McNabb
                                                         Deputy Clerk
26


     MINUTE ORDER
     C20-0586-JCC
     PAGE - 1
